Citation Nr: 0208652	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  97-14 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for the veteran's bilateral hearing loss from March 
11, 1996 to June 9, 1999.

2.  Entitlement to a disability rating in excess of 50 
percent for the veteran's bilateral hearing loss from June 
10, 1999.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the veteran's claim for a 
disability rating in excess of 10 percent for his service-
connected bilateral hearing loss.  The veteran filed a timely 
appeal to this adverse determination.

The Board notes that in May 2000, following a Board remand 
and two VA audiological examinations, the RO issued a rating 
decision which increased the disability evaluation for the 
veteran's service-connected bilateral hearing loss to 30 
percent, effective March 11, 1996, the date of VA's receipt 
of the veteran's claim for an increased rating, with a 
subsequent rating of 50 percent, effective June 10, 1999, the 
effective date of a VA regulation change.  The Board notes 
that in a claim for an increased rating, "the claimant will 
generally be presumed to be seeking the maximum available 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded."  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  There is nothing in the record to show 
that the veteran expressly stated that he was only seeking a 
30 percent rating for his hearing loss disorder from March 
11, 1996 to June 9, 1999, or only seeking a 50 percent rating 
for his hearing loss disorder from June 10, 1999.  Further, 
there is no written withdrawal of these issues under 38 
C.F.R. § 20.204 (2001).  Therefore, the issues of increased 
ratings for bilateral hearing loss for the periods in 
question remain in appellate status.

In a remand dated in March 1999, the Board noted that the 
veteran raised the issue of clear and unmistakable error in 
prior rating actions.  In particular, he maintained that as a 
result of these clear and unmistakable errors, he should be 
awarded a compensable rating for his service-connected 
bilateral hearing loss from 1966.  While this matter was 
referred to the RO for appropriate action, it appears that 
the RO has not yet adjudicated this issue.  Therefore, this 
issue is once again referred to the RO for appropriate 
initial consideration.  See Parker v. Brown, 7 Vet. App. 116 
(1994).

In correspondence dated May 25, 2000, the appellant stated 
that he believed the use of "extraordinary voice levels" to 
test for word discrimination was "invalid" and a "clear 
and unmistakable error" under Public Law 105-111 beginning 
in 1946.  The Board must point out that Public Law 105-111 
(now codified at 38 U.S.C.A. § 7111 (West Supp. 1999); 38 
C.F.R. § 20.1400-1411 (1999)) is applicable only to final 
decisions of the Board of Veterans Appeals.  The Board can 
identify no prior final decision of the Board, thus as a 
matter of law there is no basis for a claim under Public Law 
105-111.

In a September 2000 decision, the Board affirmed the ratings 
assigned by the RO, and denied the veteran's increased rating 
claims.  The veteran subsequently appealed the Board decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In an order issued in April 2001, the Court vacated 
the Board decision and remanded the case to the Board.  The 
case has been returned to the Board for appellate review.

The Board also observes that in correspondence to the Board 
received in October 2001, the veteran alleged that the Board 
Member who issued the September 2000 Board decision was 
biased, inattentive, and had an imprudent attitude.  The 
veteran further asked that the Board appoint a different 
Board Member to review his appeal following the Court's 
remand in April 2001.  This request was forwarded to the 
Vice-Chairman of the Board, who considered this request and, 
in an effort to address the veteran's concerns, decided to 
appoint a three-member panel to the review the veteran's 
claims.  The veteran was notified of this action in a letter 
from the Board dated in April 2002.  The signature page to 
this decision reflects the signatures of three Board Members 
who are jointly issuing this decision.

In addition, the Board observes that in this same April 2002 
letter, the Board sought to clarify whether the veteran was 
still pursuing his appeal with regard to the issue of 
entitlement to an increased rating for hearing loss.  In this 
regard, the Board cited to the veteran's recent conflicting 
statements regarding his intent to continue his appeal, and 
requested that the veteran contact the Board to clarify his 
intent.  In a statement to the Board dated in May 2002, the 
veteran responded that he did indeed wish to continue his 
appeal.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The average pure tone decibel losses and speech 
discrimination percentages from the June 1999 VA audiometric 
testing convert to Roman numeral designations set forth in 38 
C.F.R. § 4.85, Table VI as level IV hearing in the right ear 
and level XI hearing in the left ear.

3.  The average pure tone decibel losses and speech 
discrimination percentages from the January 2000 VA 
audiometric testing convert to Roman numeral designations set 
forth in 38 C.F.R. § 4.85, Table VIa as level V hearing in 
the right ear and level XI hearing in the left ear.

4.  The veteran exhibits an exceptional pattern of hearing 
impairment, such that, under 38 C.F.R. § 4.86(b), the level V 
hearing acuity in the right ear under Table VIa is elevated 
to level VI hearing acuity.  There is no change in the level 
XI hearing acuity in the left ear.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 30 
percent for bilateral hearing loss from March 11, 1996 to 
June 9, 1999 have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 
4.1-4.3, 4.7 (2001); 38 C.F.R. § 4.85, Diagnostic Codes 6101, 
6103 (as in effect prior to June 10, 1999); 66 Fed. Reg. 
45630-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159). 

2.  The schedular criteria for an evaluation in excess of 50 
percent for bilateral hearing loss from June 10, 1999 have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 4.1-4.3, 4.7 (2001); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (as in effect prior to 
and subsequent to June 10, 1999); 38 C.F.R. § 4.86 (effective 
June 10, 1999); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that the Board's earlier decision in this 
case, dated in September 2000, was vacated and remanded by 
the United States Court of Appeals for Veterans Claims in an 
order dated in April 2001, following the filing of an 
Appellee's Motion for Remand and to Stay Proceedings in 
February 2001.  This motion was filed, and subsequently 
granted, in order to ensure compliance with a recent decision 
from the Federal Circuit Court of Appeals which was issued 
while the veteran's appeal was pending at the Court.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Because of 
the change in the law brought about by this new law, called 
the Veterans Claims Assistance Act of 2000 (VCAA), a remand 
in this case was determined to be required for compliance 
with the notice and duty to assist provisions of the new law.  
See VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126).

In addition, while this matter was pending before the Court, 
the United States Court of Appeals for the Federal Circuit 
decided Bernklau v. Principi, No. 00-7122 (Fed. Cir. May 20, 
2002); See also Dyment v. Principi, No. 00-7075 (Fed. Cir. 
April 24, 2002).  In Bernklau, the Federal Circuit held that 
Section 3A of the VCAA (covering the duty to notify and duty 
to assist provisions of the VCAA) was not retroactively 
applicable to decisions of the Board entered before the 
effective date of the VCAA (Nov. 9, 2000).  In reaching this 
determination, the Federal Circuit appears to reason that the 
VCAA may not apply to claims or appeals pending on the date 
of enactment of the VCAA.  However, the Federal Circuit 
stated that it was not reaching that question.  The Board 
notes that VAOPGCPREC 11-2000 (Nov. 27, 2000) appears to hold 
that the VCAA is retroactively applicable to claims pending 
on the date of enactment.  Further, the regulations issued to 
implement the VCAA are to be applicable to "any claim for 
benefits received by VA on or after November 9, 2000, the 
VCAA's enactment date, as well as to any claim filed before 
that date but not decided by VA as of that date."  66 Fed. 
Reg. 45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 1991).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.

Among its other provisions, the VCAA  redefines the 
obligation of VA with respect to the duty to assist.  See 38 
U.S.C.A. § 5103A (West Supp. 2001).  First, VA has a duty to 
notify the veteran and his representative of any information 
and evidence necessary to substantiate and complete a claim 
for VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 
Supp. 2001).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate his claims.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a) that became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.   

In the present case, the Board concludes that VA's redefined 
duty to assist has been fulfilled to the extent practicable.  
The Board finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his increased 
rating claims, as well as notice of the specific legal 
criteria necessary to substantiate his claims.  The Board 
concludes that discussions as contained in the initial rating 
decision dated in May 1996, in the statement of the case 
(SOC) issued in May 1996, in the supplemental statements of 
the case (SSOCs) issued in January 1997, March 1998, and May 
2000, in the Board remand dated in March 1999, in the Board 
decision dated in September 2000 (since vacated), at the time 
of hearings before an RO hearing officer in August 1996 and 
before member of the Board in March 1998, and in 
correspondence to the veteran have provided him with 
sufficient information regarding the applicable regulations 
regarding the evidence necessary to substantiate his claims.  
The Board finds, therefore, that such documents are in 
compliance with the VA's revised notice requirements. The 
veteran and his representative further plainly show through 
their statements and submissions of evidence that they 
understand the nature of the evidence needed to substantiate 
the veteran's claims.  As the RO has completely developed the 
record, the requirement that the RO explain the respective 
responsibility of VA and the veteran to provide evidence is 
moot.  The Board concludes that VA does not have any further 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the increased rating issues on appeal, and that 
all relevant evidence necessary for an equitable resolution 
of these issues has been identified and obtained.  The 
evidence of record includes the veteran's service medical 
records, post-service private treatment notes, audiological 
examinations, and medical statements, recent VA audiological 
testing results dated in April 1996, November 1996, February 
1998, June 1999, and January 2000, statements from friends, 
family members and employers of the veteran, and numerous 
personal statements made by the veteran in support of his 
claim.  In response to a Board remand dated in March 1999, 
the RO also requested, and received, medical information from 
a VA audiologist in June 1999 regarding VA audiological 
testing procedures, including the decibel threshold levels 
for speech frequencies, whether speech discrimination was 
tested in noise, and whether the testing procedures used to 
test the veteran's hearing loss were standard.  The RO has 
obtained all pertinent records regarding the issues on appeal 
and has effectively notified the veteran of the evidence 
required to substantiate his claims.  The Board is not aware 
of any additional relevant evidence which is available in 
connection with this appeal, and concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran regarding the 
development of evidence is required, and would otherwise be 
unproductive.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claims 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 66 Fed. Reg. 45,620 (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)). 

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of his service-connected 
bilateral hearing loss disorder, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations that would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Factual Background

Historically, in May 1946 the veteran filed a claim for 
service connection for a left ear hearing loss.  A June 1946 
rating decision granted service connection for "defective 
hearing, right, 20 feet, left 15 feet," and assigned a 
noncompensable evaluation.  That decision was based on 
findings reflected on the separation examination the previous 
month that noted defective hearing in the left ear.  The 
report did not note defective hearing in the right ear and 
recorded values for spoken and whisper voice testing for the 
right ear were normal.  The veteran was provided written 
notice in June 1946 that service connection was granted for 
"defective hearing."

Based on VA examinations in October 1946, a November 1946 
rating decision granted a 10 percent rating for the veteran's 
service-connected left ear hearing loss.  This 10 percent 
evaluation was continued by the RO in December 1946, and 
October 1951.

The veteran sought an increased rating for his service-
connected hearing loss in March 1996 correspondence, 
indicating that the disability had increased in severity.

In April 1996, the veteran underwent a VA audiological 
evaluation.  At that time, the veteran reported "some 
hearing loss in the right ear and no hearing in the left."  
On audiometric testing, pure tone thresholds, in decibels, 
were found to be as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
65
70
80
LEFT
110
110
110
110
110

Pure tone threshold levels averaged 57 decibels for the right 
ear and 110 decibels for the left ear.  A controlled speech 
discrimination test (Maryland CNC) revealed speech 
recognition ability of 92 percent in the right ear and of 0 
(zero) percent in the left ear.  The final assessment was 
severe sensorineural hearing loss in the right ear, and 
profound sensorineural hearing loss in the left ear with no 
responses to limits of equipment.

Based on this evidence, an April 1996 rating decision 
continued the 10 percent evaluation assigned for the 
veteran's left ear hearing loss.

In correspondence dated later that month, the veteran sought 
an increased evaluation for "deafness in [his] right ear as 
well as [his] left ear."  Consequently, a May 1996 rating 
decision confirmed the 10 percent rating for his service-
connected bilateral hearing loss.  The RO indicated that the 
original rating determinations were unclear as to whether 
service connection was granted for a right ear hearing 
disability, but "resolv[ed] doubt" in favor of the claimant 
and found that service connection had been granted for a 
bilateral hearing loss.  The veteran filed a substantive 
appeal (Form 9) with this decision later that month, which 
was accepted by the RO as his notice of disagreement (NOD), 
and submitted a Form 9 in June 1996, perfecting his appeal.

During an August 1996 personal hearing, the veteran testified 
that his service-connected hearing loss was more severe than 
it was in 1946, when the RO initially assigned a 10 percent 
evaluation for the disorder.  Transcript (T.) at 2.  He 
explained that he has been totally deaf in the left ear since 
that time, and his right ear hearing has grown progressively 
worse.  T. at 2.  The veteran maintained that his hearing 
loss was more severe than reflected by the VA audiometric 
examinations, and explained that background noise made it 
more difficult for him to understand speech.  T. at 3-5.  He 
further related that he could not hear the telephone ring 
when his back was turned to it.  T. at 6.  The veteran 
reported that before he retired, his hearing impairment 
presented problems at work.  T. at 3-4.  He explained that 
his boss seemed to mumble, and he had trouble understanding 
directions.  T. at 4.

The veteran's wife testified that she has to repeat herself 
quite a bit when speaking to her husband.  T. at 5-6.  She 
explained that her husband does not answer the telephone when 
it rings, and watches the television with the volume on loud.  
T. at 6.  She related that the veteran had trouble 
understanding conversations when two or three people spoke at 
the same time.  T. at 6.

The record contains copies of a series of lay affidavits from 
individuals who worked with or knew the veteran.  These 
statements described the veteran's hearing difficulties in 
work and social settings, particularly his inability to 
understand speech.

In November 1996, the veteran again underwent a VA 
audiological examination.  At that time, the veteran reported 
"some hearing loss in the right ear and no hearing in the 
left."  On audiometric testing, pure tone thresholds, in 
decibels, were found to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
70
70
95
LEFT
105+
105+
105+
105+
105+

Pure tone threshold levels averaged 63 decibels for the right 
ear and 105+ decibels for the left ear.  Results of the 
Maryland CNC test revealed speech recognition ability of 96 
percent in the right ear and of 0 (zero) percent in the left 
ear.  The final assessment was mild to profound sensorineural 
hearing loss in the right ear, and profound sensorineural 
hearing loss in the left ear.

A January 1997 hearing officer's decision continued the 10 
percent evaluation of the veteran's service-connected 
bilateral hearing loss.

The veteran subsequently submitted uncertifiable private 
audiological examination reports dated in January and 
February 1997 in support of his claim.

A January 1998 VA audiological evaluation revealed that 
auditory thresholds in frequencies 500, 1,000, 2,000, 3,000, 
and 4,000 Hertz were 10, 15, 65, 75, and 75 decibels, 
respectively, in the right ear.  Speech recognition was 92 
percent in the right ear.  Findings regarding left ear 
hearing were not reported.

On VA audiological examination in February 1998, the veteran 
gave a history of profound hearing loss in the left ear, and 
significant hearing loss in the right ear.  
On audiometric testing, pure tone thresholds, in decibels, 
were found to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
65
75
75
LEFT
110
110
110
110
110

Pure tone threshold levels averaged 57 decibels for the right 
ear and 110 decibels for the left ear.  Results of the 
Maryland CNC test revealed speech recognition ability of 92 
percent in the right ear and of 0 (zero) percent in the left 
ear.  The diagnostic impression was bilateral asymmetrical 
sensorineural hearing loss.

Based on this evidence, a March 1998 rating decision 
continued the 10 percent evaluation of the veteran's service-
connected bilateral hearing loss.

During a March 1998 travel Board hearing, the veteran 
testified that his most recent VA audiological examinations 
failed to account for his problems hearing over background 
noise.  T. at 7-8.  He explained that the manner in which the 
speech discrimination testing was performed did not fairly 
represent the degree of hearing impairment he experienced in 
everyday situations, and indicated that the speech 
discrimination testing for his right ear was conducted at 
very high decibel thresholds.  T. at 7-8.

The Board remanded the case to the RO for additional 
development in March 1999.  In particular, the Board directed 
the RO to obtain all outstanding medical records reflecting 
treatment for hearing loss, and to schedule a VA audiological 
examination to determine the severity of the veteran's 
bilateral hearing loss.

In compliance with the March 1999 remand, in June 1999 the 
veteran underwent a new VA audiological examination.  On 
audiometric testing, pure tone thresholds, in decibels, were 
found to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
65
70
70
LEFT
105
105
105
105
105

Pure tone threshold levels averaged 54 decibels for the right 
ear and 105 decibels for the left ear.  Results of the 
Maryland CNC test revealed speech recognition ability of 80 
percent in the right ear and was not testable in the left 
ear.  The diagnostic assessment was moderate to severe 
sensorineural hearing loss in the right ear, and profound 
sensorineural hearing loss in the left ear.  The audiologist 
noted that the testing was the standard method employed for 
compensation purposes by VA.  She further stated that speech 
discrimination was not tested in noise and was tested above 
the patient's threshold levels when possible.

In July 1999 correspondence, the veteran expressed his 
dissatisfaction with the June 1999 VA examination.  He 
reported that the examiner did not account for his problems 
hearing over background noise, and failed to note the decibel 
level used during speech discrimination testing.

A note in the claims folder indicates that in July 1999, the 
veteran requested another VA examination at the VA Medical 
Center (VAMC) in Spokane, Washington.

Therefore, in January 2000 the veteran again underwent a VA 
audiological examination, at which time audiometric testing 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
70
80
90
LEFT
105
105
105
105
105

Pure tone threshold levels averaged 63 decibels for the right 
ear and 105 decibels for the left ear.  Results of the 
Maryland CNC test revealed speech recognition ability of 80 
percent in the right ear, and was not testable in the left 
ear.  The final assessment was profound sensorineural hearing 
loss in the left ear, and severe high frequency hearing loss 
in the right ear.

Based on this evidence, a May 2000 rating decision granted a 
30 percent evaluation for the veteran's service-connected 
bilateral hearing loss under previous regulations, effective 
March 11, 1996, and a 50 percent evaluation under revised 
regulations, effective June 10, 1999. 

The veteran appealed the RO's determination to the Board, 
asserting that higher disability ratings were warranted for 
both periods.  In a decision dated in September 2000, the 
Board affirmed the RO's determination, denying increased 
disability ratings for both periods.  

In October 2001, and again in May 2002, VA received from the 
veteran statements in support of his claim, with accompanying 
evidence.  While the veteran characterized these enclosures 
as "additional evidence not previously submitted," 
following a careful review of these documents the Board has 
identified only two items which were not previously 
associated with the veteran's claims file and considered by 
VA in adjudicating his claims.  

The first such item consists of a statement from Colin S. 
Doyle, M.D., F.A.C.S., written to the veteran in March 2001 
in response to a letter from the veteran.  In this statement, 
Dr. Doyle indicated that:

After discussing this [the contents of the 
veteran's letter] with my audiologist, I can 
provide you with the following information.  
Although testing you for speech 
discrimination using levels of 80 to 95 
decibels is not meaningless, it is 
inappropriate and does not provide the most 
meaningful evaluation of your hearing 
ability.

Dr. Doyle continued that testing at his facility had 
indicated that the most comfortable decibel level for the 
veteran was 55 decibels, and that testing with background 
noise showed a significant reduction in speech 
discrimination, as compared to testing without background 
noise. 

The second such item is a statement from John D. Gimbel, 
M.S., a clinical audiologist at Spokane Valley Ear, Nose, and 
Throat, P.S., which was also written in March 2001 and also 
written in response to a letter from the veteran.  The Board 
notes that although a copy of the first page of this two-page 
letter was previously submitted by the veteran on at least 
two occasions, the second page of this document was not 
previously received by VA.  In this statement, Dr. Gimbel 
commented that "it sounds like the testing that you had at 
the VA was your basi[c] audiological evaluation.  In an 
effort to standardize testing, it is usually completed just 
about the same way in every clinic."  This audiologist then 
addressed the veteran's specific complaint, noting that:

Almost everyone who has a hearing loss 
complains of difficulty hearing 
(understanding) in the presence of 
background noise...

As far as compensation goes, there is a 
standard formula that is used for its 
calculation.  It was developed by the 
American Medical Association and is used 
throughout the world.  It is based on the 
routine testing that you had.  My 
personal feeling (which is likely shared 
by many of my fellow audiologists) is 
that the formula is not fair to the 
person who has a hearing loss and does 
not accurately reflect the disability 
that occurs because of it.  However, no 
one has asked my opinion and I am stuck 
using this formula, just like everyone 
else (including the VA).

Included with this evidence were several statements from the 
veteran, essentially asserting that the methodology used by 
VA in calculating hearing loss disability is unreliable, and, 
in particular, that "the VA word discrimination test is a 
wrong method that is medically unsound and morally 
indefensible."

Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2001).

I.  Disability rating in excess of 30 percent from March 11, 
1996 to June 9, 1999
 
Evaluations of bilateral hearing loss range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of speech 
discrimination tests, together with the average hearing 
threshold levels as measured by pure tone audiometry tests in 
the frequencies 500, 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability for bilateral 
service connected hearing loss, the rating schedule has 
established eleven (11) auditory acuity levels, designated 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. § 4.85, Table VI (2001).  
The assignment of disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992); 
38 C.F.R. § 4.85, Table VII (2001).

During the period between March 11, 1996 and June 9, 1999, 
the veteran underwent four VA audiological tests in which 
hearing in both ears was evaluated.  Applying 38 C.F.R. 
§ 4.85, Table VI to the results of the audiological testing 
in April 1996 results in level I hearing in the right ear and 
level XI hearing in the left ear.  It is important to note 
that level XI is the highest evaluation possible for hearing 
loss in the left ear, indicating profound deafness.  Applying 
these numeric designations to determine the percentage 
evaluation for hearing impairment found in Table VII, level I 
hearing in the right ear and level XI hearing in the left ear 
warranted a 10 percent rating under 38 C.F.R. § 4.85, 
Diagnostic Code 6101 (1999).

Applying 38 C.F.R. § 4.85, Table VI to the results of the 
audiological testing in November 1996 results in level II 
hearing in the right ear and level XI hearing in the left 
ear.  Applying these numeric designations to determine the 
percentage evaluation for hearing impairment found in Table 
VII, level II hearing in the right ear and level XI hearing 
in the left ear again warranted a 10 percent rating under 38 
C.F.R. § 4.85, Diagnostic Code 6101 (1999).

Similarly, applying 38 C.F.R. § 4.85, Table VI to the results 
of the audiological testing in February 1998 results in level 
I hearing in the right ear and level XI hearing in the left 
ear.  Applying these numeric designations to determine the 
percentage evaluation for hearing impairment found in Table 
VII, level I hearing in the right ear and level XI hearing in 
the left ear again warranted a 10 percent rating under 38 
C.F.R. § 4.85, Diagnostic Code 6101 (1999).

Finally, applying 38 C.F.R. § 4.85, Table VI to the results 
of the audiological testing in June 1999 results in level IV 
hearing in the right ear and level XI hearing in the left 
ear.  Applying these numeric designations to determine the 
percentage evaluation for hearing impairment found in Table 
VII, level IV hearing in the right ear and level XI hearing 
in the left ear warranted a 30 percent rating under 38 C.F.R. 
§ 4.85, Diagnostic Code 6103 (1999).

The Board finds that the results of audiological testing 
conducted during the period in question corresponds to a 30 
percent disability rating for the period, particularly in 
light of the fact that the testing which showed a 30 percent 
rating was conducted in June 1999, at the end of the period 
in question, thus suggesting that the condition was 
worsening.

The Board observes that, effective June 10, 1999, certain 
regulatory changes were made to the criteria for evaluating 
audiological disabilities, as included in 38 C.F.R. §§ 4.85-
4.87 (1999).  Although the new criteria at 38 C.F.R. § 
4.86(a)(b) are arguably more favorable to the veteran in this 
case, the effective date rule established by 38 U.S.C.A. § 
5110(g) (West 1991) prohibits the application of any 
liberalizing rule to a claim prior to the effective date of 
such law or regulation.  Id.  In other words, the effective 
date for the assignment of any increased rating for the 
veteran's bilateral hearing loss pursuant to the newly 
enacted § 4.86(a)(b) may be no earlier than June 10, 1999, 
the effective date of the liberalizing regulation.  The Board 
must apply only the earlier version of the regulation for the 
period prior to the effective date of the change.  VAOPGCPREC 
3-2000 (2000).  Accordingly, as the application of the 
earlier version of the regulation for the period in question 
indicates that the veteran's hearing loss disorder warranted, 
at most, a 30 percent rating, the veteran is not entitled to 
a rating in excess of 30 percent for his service-connected 
bilateral hearing loss prior to June 10, 1999.  See DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997).


II.  Disability rating in excess of 50 percent from June 10, 
1999

As noted above, during the pendency of this appeal, the 
regulations governing the schedular criteria for rating 
diseases of the ear and other sense organs were revised, 
effective June 10, 1999.  See 38 C.F.R. §§ 4.85-4.87a; 64 
Fed. Reg. 25202- 25210 (1999).  Because the veteran's claim 
was filed before the regulatory change occurred, he would be 
entitled to application of the version most favorable to him.  
See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  VA's 
General Counsel has held that where a law or regulation 
changes during the pendency of a claim for increased rating, 
the Board should first determine whether the revised version 
is more favorable to the veteran.  In so doing, it may be 
necessary for the Board to apply both the old and new 
versions of the regulation. 

The Board observes that summary information accompanying the 
regulatory changes to the rating criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment," the 
regulatory changes do not constitute liberalizing provisions.  
64 Fed. Reg. 25202- 25210.  The "unusual patterns of hearing 
impairment" include cases where the pure tone thresholds at 
each of the four specified frequencies (1,000, 2,000, 3,000 
and 4,000 Hertz) is 55 decibels or more, or where the pure 
tone thresholds are 30 decibels or less at 1,000 Hertz and 70 
decibels or more at 2,000 Hertz.  In this case, for the 
reasons discussed below, the Board finds that the revised 
regulations referable to the evaluation of hearing loss are 
more favorable to the veteran.  Indeed, the Board observes 
that these revised rating criteria were specifically added to 
address the precise pattern of hearing loss that the veteran 
exhibits.

Under the regulations in effect from June 10, 1999, an 
examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test, as it was in this case.  Examinations are to 
be conducted without the use of hearing aids.  As in the old 
regulations, to evaluate the degree of disability from 
defective hearing, the rating schedule establishes 11 
auditory acuity levels from level I for essentially normal 
acuity through level XI for profound deafness.  These are 
assigned based on a combination of the percent of speech 
discrimination and the puretone threshold average, as 
contained in a series of tables within the regulations.  The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz, divided 
by four.

Under the revised 38 C.F.R. § 4.86(a), when the puretone 
threshold at each of the four specified frequencies (1,000, 
2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.

Under newly-created 38 C.F.R. § 4.86(b), when the puretone 
threshold is 30 decibels or less at 1,000 Hertz, and 70 
decibels or more at 2,000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

Based on Table VIa and the January 2000 VA examination 
results, which are the only certifiable results available 
from June 10, 1999 to the present, the veteran has 
designation V in the right ear, and XI hearing in the left 
ear.  This would provide the veteran with a 40 percent 
evaluation under 38 C.F.R. § 4.86(a), Diagnostic Code 6100 
(1999) of the new regulations.  The veteran also qualifies 
for an evaluation under 38 C.F.R. § 4.86(b), because his pure 
tone threshold in the right ear is 30 decibels or less (in 
this case 10) at 1,000 Hertz, and is 70 decibels at 2,000 
Hertz.  Under 38 C.F.R. § 4.86(b), the level V hearing acuity 
in the right ear under Table VIa is elevated to level VI 
hearing acuity.  There would be no change in the level XI 
hearing acuity in the left ear.  This produces entitlement to 
a 50 percent evaluation under Table VII.

III.  Conclusion

Based on the foregoing, the Board finds that entitlement to 
an evaluation in excess of 30 percent for bilateral hearing 
loss from March 11, 1996 to June 9, 1999 is not warranted 
under the old regulations, and an evaluation in excess of 50 
percent from June 10, 1999 is not warranted under either the 
old or new regulations.  See VAOPGCPREC 3-2000; 38 U.S.C.A. § 
5110(g).  While the Board has considered the veteran's 
arguments in this case, the evidence clearly weighs against 
the assignment of increased ratings. 

The Board has considered the veteran's contention and 
previous testimony contained in the record that the 
regulations relating to the evaluation of hearing loss 
disability have been incorrectly applied in his case.  In 
support of this contention, he asserts that his hearing loss 
has increased in severity because he has been prescribed 
hearing aids and has difficulty in social settings, at work, 
and in his family life as a result of difficulty hearing.  In 
this regard, the veteran has produced several statements from 
friends, family members, and employers which attest to the 
veteran's difficulty hearing, and the effects of this hearing 
loss on his daily functioning.  However, although the 
veteran's contention is credible, it may not serve to 
establish entitlement to a higher rating for hearing loss 
because "...disability ratings for hearing impairment are 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered."  Lendenmann v. Principi, 3 Vet. 
App. at 349.  Here, such mechanical application establishes 
that a 30 percent rating is warranted from March 11, 1996 to 
June 9, 1999, and a 50 percent rating is warranted from June 
10, 1999.

In addition, the Board has considered the veteran's 
contention that he is entitled to a higher disability rating 
due to the fact that the VA regulations concerning evaluating 
and compensating hearing loss, even if correctly applied, are 
themselves flawed, and do not reflect his true level of 
disability.  Indeed, in a May 2002 statement to the Board, 
the veteran stated that "What I have been trying to do all 
along is challenge the way the VA tests hearing loss of voice 
discrimination and [to establish] that the VA's way of 
testing does not show true thresholds/values of my hearing 
loss.  Had my hearing loss been evaluated as it should have 
been, the percentage of my hearing loss would be rated at a 
higher percentage prior to the effective date of my award 
letter rating me at 50% SC (06-10-99)."  In this regard, the 
Board finds that the audiologist who conducted the June 1999 
testing provided adequate responses to the questions set out 
in the Board's remand concerning the manner of auditory 
testing employed by VA.  The veteran challenged the accuracy 
of the testing methods, including specifically whether 
testing in a quiet facility and the use of certain 
frequencies to measure speech discrimination provided valid 
results.  The examiner pointed out that VA testing for 
compensation purposes was not performed against noise, and 
that speech discrimination is tested above the patient's 
threshold levels for speech frequencies when possible.  The 
Board finds these responses indicate the testing methods 
employed in this case are consistent with the standard 
methods employed to measure hearing loss for purposes of 
awarding compensation benefits.  Furthermore, the veteran's 
own private treating audiologist, Dr. Gimbel, stated in a 
March 2001 letter to the veteran that VA had conducted basic 
audiological evaluations, using standardized techniques which 
were "usually completed just about the same way in every 
clinic."  He also observed that while he personally 
disfavored the VA compensation formula for hearing loss 
disabilities, it was nevertheless a standardized formula 
which had been developed by the American Medical Association 
and was used worldwide. 

In any case, while sympathetic to the veteran's frustration 
and the intensity of his beliefs on this matter, the Board is 
bound by the law and regulations concerning the evaluation of 
hearing loss, and is mandated to rule accordingly.  38 
U.S.C.A. § 7104(c) (West 1991) ("The Board shall be bound in 
its decisions by the regulations of the Department, 
instructions of the Secretary, and the precedent opinions of 
the chief legal officer of the Department."); 38 C.F.R. 
§ 20.101(a) ("In its decisions, the Board is bound by 
applicable statutes, the regulations of the Department of 
Veterans Affairs and precedent opinions of the General 
Counsel of the Department of Veterans Affairs.")

The Board would point out that its denial of the instant 
claims is based solely upon the provisions of the VA's 
Schedule for Rating Disabilities.  In Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996), the Court held that the Board does not 
have jurisdiction to assign an extra-schedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b)(1) (1999) 
in the first instance.  The Board finds that the evidence 
with respect to the service-connected bilateral hearing loss 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards and thus warrant assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2001).  While the veteran has submitted statements from 
friends, family and employers attesting to the veteran's 
difficulty understanding speech in work and social settings, 
there has been no assertion or showing that the disability 
under consideration has caused marked interference with 
employment (i.e., beyond that already contemplated by the 
assigned 30 and subsequent 50 percent evaluations) or 
necessitated frequent periods of hospitalization so as to 
render the schedular standards inadequate and to warrant 
assignment of an extra-schedular evaluation.  In the absence 
of such factors, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).
















ORDER

Entitlement to a disability rating in excess of 30 percent 
for bilateral hearing loss from March 11, 1996 to June 9, 
1999 is denied.

Entitlement to a disability rating in excess of 50 percent 
for bilateral hearing loss from June 10, 1999 is denied.




			
	RICHARD B. FRANK 	R. F. WILLIAMS
	Member, Board of Veterans' Appeals	Member, Board of Veterans' 
                                          Appeals


		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



	

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

